 

Exhibit 10.177

 

EXCHANGE AGREEMENT

 

Exchange Agreement, dated as of December 23, 2019, by and between Rennova
Health, Inc., a Delaware corporation (“Rennova”), and Alcimede LLC, a Delaware
limited liability company (“Alcimede”).

 

WHEREAS, on July 23, 2018, Rennova issued to Alcimede 250,000 shares of its
Series J Convertible Preferred Stock (the “Series J Preferred Stock”);

 

WHEREAS, holders of the Series J Preferred Stock are entitled to receive, when
and as declared by the Board of Directors of Rennova, but only out of funds that
are legally available therefor, cumulative cash dividends at the rate of 8% of
the stated value per annum on each share of Series J Preferred Stock; and

 

WHEREAS, Alcimede desires to exchange the Series J Preferred Stock (including
all rights to any cumulative dividends thereon) for 250,000 shares of the
newly-authorized Series K Convertible Preferred Stock of Rennova (the “Shares”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

 

1. Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the parties hereto shall exchange the Series J
Preferred Stock for the Shares. The exchange shall take place at such date and
time as the parties may agree (the “Closing Date”). Upon the exchange, the
shares of Series J Preferred Stock shall be cancelled.

 

2. Representations and Warranties of Rennova. Rennova hereby represents and
warrants to Alcimede that:

 

(a) Rennova is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

 

(b) All corporate action on the part of Rennova necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
hereunder, have been taken on or prior to the date hereof. This Agreement is
validly authorized, executed and delivered by Rennova and constitutes the legal,
valid and binding obligation of Rennova enforceable against it in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

   

 



 

3. Representations and Warranties of Alcimede. Alcimede hereby represents and
warrants to Rennova that:

 

(a) Alcimede is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

(b) All company action on the part of Alcimede necessary for the authorization,
execution and delivery of this Agreement, and the performance of all obligations
hereunder, have been taken on or prior to the date hereof. This Agreement is
validly authorized, executed and delivered by Alcimede and constitutes the
legal, valid and binding obligation of Alcimede, enforceable against Alcimede in
accordance with its terms, except as such enforcement may be limited by general
principles of equity or by applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(c) Alcimede is acquiring the Shares, and the shares into which they are
convertible, for its own account only and not with view towards, or for sale in
connection with, the public sale or distribution thereof.

 

(d) Alcimede is an “accredited investor” as that term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act.

 

(e) Alcimede understands that the Shares and the shares into which they are
convertible are being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Rennova is relying in part upon the truth and accuracy
of, and Alcimede’s compliance with, the representations, warranties,
acknowledgements, and understandings of Alcimede set forth herein in order to
determine the availability of such exemptions and the eligibility of Alcimede to
acquire the Shares and the shares into which they are convertible.

 

(f) Alcimede and its advisors, if any, have been furnished with all materials
relating to the business, finances and operations of Rennova and materials
relating to the offer and issuance of the Shares and the shares into which they
are convertible which have been requested by Alcimede. Alcimede has had the
opportunity to review Rennova’s filings with the Securities and Exchange
Commission. Alcimede and its advisors, if any, have been afforded the
opportunity to ask questions of Rennova. Neither such inquiries nor any other
due diligence investigations conducted by Alcimede or its advisors, if any, or
its representatives shall modify, amend or affect Alcimede’s right to rely on
Rennova’s representations and warranties contained herein. Alcimede understands
that its investment in the Shares and the shares into which they are convertible
involves a high degree of risk. Alcimede has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares and the shares into which
they are convertible. Alcimede is relying solely on its own accounting, legal
and tax advisors, and not on any statements of Rennova or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Shares and the shares into which they are convertible and the
transactions contemplated by this Agreement.

 

(g) Alcimede understands that no United States, federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Shares or the shares into which they are convertible or
the fairness or suitability of the investment in the Shares or the shares into
which they are convertible nor have such authorities passed upon or endorsed the
merits of the offering of the Shares or the shares into which they are
convertible.

 

(Signatures on next page)

 

 2 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.

 

  RENNOVA HEALTH, INC.         By: /s/ Sebastien Sainsbury   Name: Sebastien
Sainsbury   Title: Secretary         ALCIMEDE LLC         By: /s/ Seamus Lagan  
Name: Seamus Lagan   Title: Sole Manager

 

 3 

 

 



